



Exhibit 10.1
       trimasexecutivesevera_image1.jpg [trimasexecutivesevera_image1.jpg]
Date Issued:
03/04/2019
Supersedes:
08/21/2013
Prepared By:
General Counsel
Approved By:  
TriMas Compensation Committee
Title: EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY (this “Policy”)





Scope
This Policy applies to (i) the executive officers of TriMas Corporation
(“TriMas” or the “Company”) set forth on Exhibit A, as such exhibit may be
updated by the Compensation Committee (the “Compensation Committee”) of the
TriMas Board of Directors (the “Board”) from time to time and (ii) such other
officers or executives as may be determined by the Compensation Committee from
time to time (the individuals participating in this Policy from time to time,
“Executives”). Each Executive will be designated by the Compensation Committee
as either a Tier I Participant or Tier II Participant Participant upon being
included as a participant in this Policy (as applicable, the “Participation
Tier”).


Purpose
To detail what compensation and benefits, if any, are due to an Executive upon
an Executive’s termination of employment with the Company, which for purposes of
this Policy shall be deemed to constitute a “separation from service”, as
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).


Defined Terms
Any capitalized term that is used, but not defined, in this Policy shall have
the meaning set forth in Section 9 hereof.


Policy
Each Executive is an at-will employee whose employment may be terminated by
Executive or TriMas at any time for any reason. Upon a termination of employment
of an Executive, this Policy shall govern the rights and responsibilities of the
Company and Executive. In consideration of Executive’s participation in this
Policy, Executive will devote his or her full business time and efforts to the
performance of his or her duties and responsibilities for the Company; provided
that, this Policy does not preclude Executive from engaging in charitable and
community affairs or managing any passive investment (i.e., an investment with
respect to which Executive is in no way involved with the management or
operation of the entity in which Executive has invested) to the extent that such
activities do not conflict with the Executive’s duties; and further provided,
that, subject to Section 7 hereof, Executive shall not, without the prior
approval of the Board, serve as a director or trustee of any other corporation,
association or entity, or own more than five percent of the equity of any
publicly traded entity.


1. Termination Without Cause or for Good Reason Prior to a Change of Control


Except as otherwise set forth in Section 2 of this Policy, if the Executive’s
employment is involuntarily terminated by the Company for any reason other than
Cause, Disability or death, or if Executive’s employment is terminated by the
Executive for Good Reason, then the Company shall, subject to Section 7(F),
provide the Executive the following severance benefits:


(A)
Payment of an amount equal to the product of (i) the Non-COC Multiplier for
Executive’s Participation Tier as set forth on Exhibit A, multiplied by (ii) the
sum of (a) Executive’s






--------------------------------------------------------------------------------




annual base salary in effect on the date of termination and (b) Executive’s
target Short-Term Incentive Plan (as in effect from time to time, the
“Short-Term Incentive Plan”) bonus for the full year of termination at the level
in effect immediately prior to the date of termination, payable in equal
installments in accordance with the Company’s payroll practices as in effect
from time to time, commencing on the 60th day following the date of termination
and ending on the last payroll date of the Company in the last month of the
Non-COC Period applicable to Executive’s Participation Tier set forth on Exhibit
A, provided that the first such payment shall include all amounts that would
have been paid to Executive in accordance with the Company’s payroll practices
if such payments had begun on the date of termination;
 
(B)
Payment of all (i) accrued but unpaid base salary through the date of
termination and (ii) earned but unused vacation through the date of termination,
payable by the next payroll date following termination of employment;



(C)
Payment of Executive’s Short-Term Incentive Plan bonus payment for the most
recently completed bonus term if a bonus has been declared for Executive under
the Short-Term Incentive Plan for such year but not paid, payable in accordance
with the terms of the Short-Term Incentive Plan;



(D)
Payment of Executive’s Short-Term Incentive Plan bonus for the year of
termination, based on actual performance results for the full year and prorated
through Executive’s employment termination date, payable in accordance with the
terms of the Short-Term Incentive Plan;



(E)
Notwithstanding anything set forth in any of the Company’s equity compensation
plans or arrangements:



(i) any unvested equity awards Executive may have received prior to March 2,
2013 under the TriMas Corporation 2002 Long Term Equity Incentive Plan (“2002
Plan”) or the TriMas Corporation 2006 Long Term Equity Incentive Plan (“2006
Plan”) shall immediately vest upon the employment termination date and otherwise
be exercisable consistent with the terms of such plan; and


(ii) any unvested equity awards Executive may have received (a) on or after
March 2, 2013 under the 2002 Plan or the 2006 Plan or (b) at any time under the
TriMas Corporation 2011 Omnibus Incentive Compensation Plan (“2011 Plan”) or any
equity plan or arrangement subsequently issued by the Company shall vest (and
otherwise be exercisable consistent with the terms of the applicable plan) in an
amount equal to (1) the product of (A) the total number of shares subject to
such award and (B) a fraction, the numerator of which is equal to the number of
whole calendar months that have elapsed from the grant date of the applicable
award to the date of Executive’s termination of employment and the denominator
of which is equal to the full number of calendar months in the vesting period of
such award, less (2) the number of shares that had already become vested as of
the date of such termination in respect of such award.


Notwithstanding the foregoing, any equity awards granted under the 2002 Plan,
the 2006 Plan, the 2011 Plan or any subsequently issued equity plan or
arrangement that are subject to vesting upon the attainment of performance goals
shall become payable in an amount equal to (a) the product of (1) the total
number of shares that would be issued at the end of the performance period based
on actual performance in accordance with the terms of the governing arrangements
under which such performance- based awards were granted and (2) a fraction, the
numerator of which is the number of whole calendar months that have elapsed from
the grant date of the applicable award to the




Executive Severance/Change of Control Policy    
March 4, 2019


2

--------------------------------------------------------------------------------




date of Executive’s termination and the denominator of which is the full number
of calendar months in the vesting period of such award, less (b) the number of
shares that had already become vested as of the date of such termination in
respect of such award, provided that such award will be settled at the time when
awards are settled under the terms of the applicable plan for individuals who
remain employed through the end of the performance period;


(F)
If Executive timely elects to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and subject to
the Company’s COBRA policies, the Company will reimburse Executive for the
employer’s portion of premiums for continued group health coverage under COBRA
until the earliest of (i) the termination of Executive’s COBRA period; (ii) the
expiration of the Non-COC Period applicable to Executive’s Participation Tier
set forth on Exhibit A; or (iii) the date on which Executive becomes eligible to
receive any medical benefits under any plan or program of any other employer.
Executive will be responsible for payment of the COBRA premium and will be
reimbursed by the Company for the portion of the premium that the Company would
have paid if Executive had continued to be an employee of the Company. If the
COBRA period expires before the applicable Non-COC Period has elapsed following
Executive’s termination of employment, the Company shall pay Executive a monthly
amount equal to the monthly contribution that the Company would have paid for
Executive’s coverage under the applicable group health plan of the Company if
Executive had continued as an employee of the Company until the earlier of (i)
the expiration of the applicable Non-COC period or (ii) the date on which
Executive becomes eligible to receive any medical benefits under any plan or
program of any other employer;



(G)
Executive-level outplacement services until the earlier of (i) 12 months
following Executive’s termination of employment or (ii) the date on which
Executive becomes employed by a subsequent employer; and



(H) Except for the benefits stated in the applicable portion of this Section 1,
Executive’s participation in all benefit plans, programs and arrangements of the
Company shall cease as of the date of Executive’s termination of employment and
otherwise be governed by the terms of the plans, programs or arrangements, if
any, governing such benefits.


2. Termination Following a Change of Control


If the Executive’s employment with the Company terminates by reason of a
Qualifying Termination within two years after a Change of Control, in place of
any other severance payments, benefits or other consideration, whether pursuant
to this Policy or otherwise, and subject to all legal requirements, the Company
shall, subject to Section 7(F), provide Executive the following severance
benefits:


(A)
If the Change of Control is a Section 409A Change of Control, a lump sum payment
payable on the 60th day following the date of Executive’s termination, equal to
the product of (i) the COC Multiplier for Executive’s Participation Tier as set
forth on Exhibit A, multiplied by (ii) the sum of (a) Executive’s annual base
salary rate in effect on the date of termination (without regard to any
reduction giving rise to Good Reason) and (b) Executive’s Short-Term Incentive
Plan target bonus for the full year of termination at the level in effect
immediately prior to the date of termination (without regard to any reduction
giving rise to Good Reason);







Executive Severance/Change of Control Policy    
March 4, 2019


3

--------------------------------------------------------------------------------




(B)
If the Change of Control is not a Section 409A Change of Control, an amount
equal to the product of (i) the COC Multiplier for Executive’s Participation
Tier as set forth on Exhibit A, multiplied by (ii) the sum of (a) Executive’s
annual base salary rate in effect on the date of termination (without regard to
any reduction giving rise to Good Reason) and (b) Executive’s Short-Term
Incentive Plan target bonus for the full year of termination at the level in
effect on the date of termination (without regard to any reduction giving rise
to Good Reason), payable in equal installments in accordance with the Company’s
payroll practices as in effect from time to time, commencing on the 60th day
following the date of termination and ending on the expiration of the COC Period
applicable to Executive’s Participation Tier set forth on Exhibit A, provided
that the first such payment shall include all amounts that would have been paid
to Executive in accordance with the Company’s payroll practices if such payments
had begun on the date of termination.



(C)
Payment of Executive’s Short-Term Incentive Plan bonus payment for the most
recently completed bonus term if a bonus has been earned by Executive under the
Short-Term Incentive Plan for such year but not yet paid, payable at the time
set forth in the Short-Term Incentive Plan, provided that in no event will the
Company be permitted to exercise any negative discretion with respect to the
amount of such Short-Term Incentive Plan bonus;



(D)
Payment of Executive’s Short-Term Incentive Plan bonus for the year of
termination, based on actual performance results for the full year and prorated
through Executive’s employment termination date, payable in accordance with the
terms of the Short-Term Incentive Plan, provided that in no event will the
Company be permitted to exercise any negative discretion with respect to the
amount of such Short-Term Incentive Plan bonus (the “Prorated Bonus);



(E)
Any unvested equity awards Executive may have received under any equity
compensation plans or arrangements sponsored by the Company, its successor or
any of their respective subsidiaries or affiliates shall immediately vest upon
the termination of Executive’s employment and otherwise be exercisable
consistent with the terms of such plan or arrangement; provided, however, that
any awards subject to vesting upon the attainment of performance goals shall
become payable in an amount equal to (1) the total number of shares that would
be issued at the end of the performance period based on target performance in
accordance with the terms of the governing arrangements under which such
performance-based awards were granted, less (2) the number of shares that had
already become vested as of the date of such termination in respect of such
award, but in no event may negative discretion be exercised with respect to any
such performance awards;



(F)
If Executive timely elects to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), and subject to
the Company’s COBRA policies, the Company will reimburse Executive for the
employer’s portion of premiums for continued group health coverage under COBRA
until the earliest of (i) the termination of Executive’s COBRA period; (ii) the
expiration of the COC Period applicable to Executive’s Participation Tier set
forth on Exhibit A; or (iii) the date on which Executive becomes eligible to
receive any medical benefits under any plan or program of any other employer.
Executive will be responsible for payment of the COBRA premium and will be
reimbursed by the Company for the portion of the premium that the Company would
have paid if Executive had continued to be an employee of the Company. If the
COBRA period expires before the applicable COC Period has elapsed following
Executive’s termination of employment, the Company shall pay Executive a monthly
amount equal to the monthly contribution that the Company would have paid for
Executive’s coverage under the applicable group health plan of the Company if
Executive had continued as





Executive Severance/Change of Control Policy    
March 4, 2019


4

--------------------------------------------------------------------------------




an employee of the Company until the earlier of (i) the expiration of the
applicable COC period or (ii) the date on which Executive becomes eligible to
receive any medical benefits under any plan or program of any other employer;


(G)
Executive level outplacement services until the earlier of (i) 12 months
following Executive’s termination of employment or (ii) the date on which
Executive is employed by a subsequent employer; and



(F) Except for the benefits stated in this Section 2, Executive’s participation
in all benefit plans, programs and arrangements of the Company shall cease as of
the date of Executive’s termination of employment and otherwise be governed by
the terms of the plans, programs or arrangements, if any, governing such
benefits.


3. Voluntary Termination by Executive


If Executive voluntarily terminates employment with the Company without Good
Reason, the Company shall pay Executive his or her (i) accrued but unpaid base
salary through the date of termination, (ii) earned but unused vacation through
the date of termination and (iii) Short-Term Incentive Plan bonus payment for
the most recently completed bonus term if a bonus has been declared for
Executive under the Short-Term Incentive Plan for such year but not paid. The
accrued salary and vacation time shall be payable by the next normal payroll
date following the date of Executive’s termination of employment, and the
Short-Term Incentive Plan award shall be payable in accordance with the terms of
the Short-Term Incentive Plan. Except for the benefits stated in this Section 3,
Executive’s participation in all benefit plans, programs and arrangements of the
Company shall cease as of the date of Executive’s termination of employment and
otherwise be governed by the terms of the plans, programs or arrangements, if
any, governing such benefits.


4. Termination for Cause


If the Company terminates Executive with Cause, the Company shall pay Executive
his or her (i) accrued but unpaid base salary through the date of termination,
(ii) earned but unused vacation through the date of termination payable by the
next normal payroll date following the date of Executive’s termination of
employment. Executive shall not be entitled to payment of any Short-Term
Incentive Plan award, whether declared and unpaid for any prior year, relating
to any portion of the year in which the termination occurs or otherwise. Except
for the benefits stated in this Section 4, Executive’s participation in all
benefit plans, programs and arrangements of the Company shall cease as of the
date of Executive’s termination of employment and otherwise be governed by the
terms of the plans, programs or arrangements, if any, governing such benefits.


5. Termination for Disability


If Executive’s employment is terminated after it is determined that the
Executive is Disabled, then all obligations of the Company to make any further
payments, except for earned but unpaid base salary and accrued but unpaid
Short-Term Incentive Plan bonus awards, shall terminate on the first to occur of
(i) the date that is six (6) months after such termination or (ii) the date
Executive becomes entitled to benefits under a Company-provided long-term
disability program. In the event of a Disability termination hereunder,
Executive’s outstanding equity awards shall (i) immediately become 100% vested
with respect to time-based equity awards and (ii) become fully vested at the end
of the performance period, based on actual performance through the end of the
performance period, with respect to performance-based equity awards. The earned
but unpaid base salary shall be paid by the next normal payroll payment date
following termination of the Executive’s employment, and the Short-Term




Executive Severance/Change of Control Policy    
March 4, 2019


5

--------------------------------------------------------------------------------




Incentive Plan award shall be paid in accordance with the terms of such plan.
Company may only terminate Executive on account of Disability after giving due
consideration to whether reasonable accommodations can be made under which
Executive is able to fulfill Executive’s job related duties. The commencement
date and expected duration of any physical or mental condition that prevents
Executive from performing job related duties shall be determined by a medical
doctor selected by Company. Company may, in its discretion, require written
confirmation from a physician of Disability during any extended absence. Except
for the benefits stated above, Executive’s participation in all other Company
benefits shall cease as of the date above on which Company’s obligation to make
payments ceases and otherwise be governed by the terms of the plans, if any,
applicable to such benefits.


6. Termination Due to Death


If Executive’s employment terminates due to Executive’s death, all obligations
of Company to make any further payments, other than an obligation to pay any
accrued but unpaid base salary to the date of death and any accrued but unpaid
bonuses under the Short-Term Incentive Plan to the date of death, shall
terminate upon Executive’s death. In the event Executive’s employment is
terminated due to death, Executive’s outstanding equity awards shall immediately
become 100% vested and assuming performance achievement at target level with
respect to performance-based equity awards. The accrued but unpaid base salary
shall be paid by the next normal payroll date following termination of
employment, and the accrued but unpaid Short-Term Incentive Plan award shall be
paid in accordance with the terms of such plan. In accordance with Company
guidelines, Executive’s qualified dependents shall be reimbursed for the
employer portion of COBRA premiums for Company group medical benefits (including
health, dental, vision, EAP and prescription plans), as defined by the plan
documents, for a period not to exceed thirty-six (36) months; provided a timely
election to continue health care coverage under COBRA is made and subject to
Company’s COBRA policies Except for the benefits stated above, Executive’s
participation in all other Company benefits shall cease as of the date of death
and otherwise be governed by the terms of the plans, if any, applicable to such
benefits.
7. Non-Competition; Non-Solicitation; Confidentiality; Release of Claims


In consideration of Executive’s participation in this Policy, Executive shall
comply with the following:


(A)
Acceptance of participation in this Policy and performance relative to this
Policy are not in violation of any restrictions or covenants under the terms of
any other agreements to which Executive is a party.



(B)
Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and accordingly agrees that, in consideration of this
Policy, the rights conferred hereunder, and any payment hereunder, while
Executive is employed by the Company and for the duration of the Non-Compete
Term, Executive shall not engage, either directly or indirectly, as a principal
for Executive’s own account or jointly with others, or as a stockholder in any
corporation or joint stock association, or as a partner or member of a general
or limited liability entity, or as an employee, officer, director, agent,
consultant or in any other advisory capacity in any business other than the
Company or its subsidiaries which designs, develops, manufactures, distributes,
sells or markets the type of products or services sold, distributed or provided
by the Company or its subsidiaries during the one year period prior to the date
of employment termination (the “Business”); provided that nothing herein shall
prevent Executive from owning, directly





Executive Severance/Change of Control Policy    
March 4, 2019


6

--------------------------------------------------------------------------------




or indirectly, not more than five percent of the outstanding shares of, or any
other equity interest in, any entity engaged in the Business and listed or
traded on a national securities exchanges or in an over-the-counter securities
market.


(C)
During the Non-Compete Term, Executive shall not (i) directly or indirectly
employ or solicit, or receive or accept the performance of services by, any
active employee of the Company or any of its subsidiaries who is employed
primarily in connection with the Business, except in connection with general,
non-targeted recruitment efforts such as advertisements and job listings, or
directly or indirectly induce any employee of the Company to leave the Company,
or assist in any of the foregoing, or (ii) solicit for business (relating to the
Business) any person who is a customer or former customer of the Company or any
of its subsidiaries, unless such person shall have ceased to have been such a
customer for a period of at least six months as of the time of such
solicitation.



(D)
Executive shall not at any time (whether during or after his employment with the
Company) disclose or use for Executive’s own benefit or purposes or the benefit
or purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries, any trade secrets, information, data, or
other confidential information of the Company, including but not limited to,
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, plans or the business and affairs of the Company generally,
or of any subsidiary of the Company, unless required to do so by applicable law
or court order, subpoena or decree or otherwise required by law, with reasonable
evidence of such determination promptly provided to the Company. The preceding
sentence of this paragraph (D) shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of Executive’s breach of this covenant. Executive agrees
that upon termination of employment with the Company for any reason, Executive
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies of these materials, in any
way relating to the business of the Company and its subsidiaries, except that
Executive may retain personal notes, notebooks and diaries. Executive further
agrees that Executive will not retain or use for Executive’s account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or its subsidiaries.



(E)
Although Executive and the Company consider the restrictions contained in this
Policy to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Policy is an unenforceable restriction against Executive, the
provisions of this Policy shall not be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such maximum extent as
such court may judicially determine or indicate to be enforceable.
Alternatively, if any tribunal of competent jurisdiction finds that any
restriction contained in this Policy is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding





Executive Severance/Change of Control Policy    
March 4, 2019


7

--------------------------------------------------------------------------------




shall not affect the enforceability of any of the other restrictions contained
herein.


(F)
Notwithstanding any provision herein to the contrary, the Company will have no
obligation to make any payments or provide any benefits under this Policy that
are not otherwise required to be paid or provided to Executive pursuant to
applicable law unless (i) within 60 days following the date of termination of
Executive’s employment, Executive executes and delivers to the Company a waiver
and release agreement in the form approved by the Company from time to time (the
“Release”) and (ii) any applicable revocation period has expired during such
60-day period without Executive revoking such Release.



(G)
Upon Executive’s termination of employment, or at any other time as requested by
the Company, Executive will be required to surrender to the Company all
correspondence, documents, supplies, files, equipment, checks, and all other
materials and records of any kind that are the property of the Company or any of
its subsidiaries or affiliates that are in the possession or under control of
the Executive.



8. Miscellaneous Provisions


(A)
Payments Not Compensation



Any participation by Executive in, and any terminating distributions and vesting
rights (other than previously defined) under, the Company sponsored retirement
or savings plans, regardless of whether such plans are qualified or
non-qualified for tax purposes, shall be governed by the terms of those
respective plans. Any salary continuation or severance benefits shall not be
considered compensation for purposes of accruing additional benefits under such
plans.


(B)
Code Section 409A



(i) To the extent applicable, it is intended that this Policy comply with or be
exempt from the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to
Executive. Consistent with that intent, and to the extent required under Section
409A of the Code, for benefits that are to be paid in connection with a
termination of employment, “termination of employment” or any similar term shall
be limited to such a termination that constitutes a “separation from service”
under Section 409A of the Code.


(ii) Notwithstanding any provision of this Policy to the contrary, if Executive
is a “specified employee,” determined pursuant to procedures adopted by the
Company in compliance with Section 409A of the Code, on the date of his
separation from service (within the meaning of Treasury Regulation section
1.409A-1(h)) and if any portion of the payments or benefits to be received by
Executive upon his or her termination of employment would constitute a “deferral
of compensation” subject to Section 409A of the Code, then to the extent
necessary to comply with Section 409A of the Code, amounts that would otherwise
be payable pursuant to this Policy during the six-month period immediately
following Executive’s termination of employment will instead be paid or made
available on the earlier of (A) the




Executive Severance/Change of Control Policy    
March 4, 2019


8

--------------------------------------------------------------------------------




first business day of the seventh month after the date of Executive’s
termination of employment, or (B) Executive’s death. For purposes of application
of Section 409A of the Code, to the extent applicable, each payment made under
this Policy shall be treated as a separate payment.


(iii) Notwithstanding any provision of this Policy to the contrary, to the
extent any reimbursement or in-kind benefit provided under this Policy is
nonqualified deferred compensation within the meaning of Section 409A of the
Code: (A) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(B) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (C) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.


(iv) In no event, however, shall this Section 8(B) or any other provisions of
this Policy be construed to require the Company to provide any gross-up for the
tax consequences under Section 409A of the Code of any provisions of, or
payments under, this Policy and the Company shall have no responsibility for tax
consequences under Section 409A of the Code to Executive resulting from the
terms or operation of this Policy.


(C)
Payment Process and Taxation Requirements



The Company may withhold from any amounts payable hereunder all federal, state,
city or other taxes as shall be required to be withheld pursuant to any law or
government regulation or ruling. Notwithstanding any other provision of this
Policy, the Company shall not be obligated to guarantee any particular tax
result for Executive with respect to any payment or benefit provided to
Executive hereunder, and Executive shall be responsible for any taxes imposed on
Executive with respect to any such payment or benefit.


(D)
Notices



All notices or communications hereunder shall be in writing, addressed as
follows:


To the Company:    TriMas Corporation
38505 Woodward Ave., Suite 200
Bloomfield Hills, MI 48304
Attn: General Counsel


Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.












Executive Severance/Change of Control Policy    
March 4, 2019


9

--------------------------------------------------------------------------------




(E)
Separability; Legal Fees



If any provision of this Policy shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions which shall remain in full force and effect.
In the event of a dispute by the Company, Executive or others as to the validity
or enforceability of, or liability under, any provision of this Policy prior to
a Change of Control, the Company shall reimburse Executive for all reasonable
legal fees and expenses incurred by Executive if Executive prevails in the
dispute resolution process, and if Executive does not prevail, Executive and the
Company shall be responsible for their respective legal fees and expenses. In
the event of any such dispute on or after a Change of Control, the Company shall
reimburse Executive for all reasonable legal fees and expenses incurred by
Executive regardless of the outcome thereof unless the finder of fact in such
action determines that Executive’s position was frivolous or maintained in bad
faith.


(F)
ERISA Provisions



This Policy constitutes a “top hat” plan maintained primarily for a group of
management or highly compensated employees and is exempted from most, but not
all of the provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). To the extent that ERISA applies, the ERISA provisions are
set forth on Appendix B to the Policy.


(G)
Dispute Resolution Governing Law



Any and all disputes arising under this Policy must be resolved in accordance
with the TriMas Dispute Resolution Policy process, as set forth in the ERISA
attachment on Appendix B to the Plan. To the extent not preempted by Federal
law, this Policy and all disputes related to it shall be governed by Michigan
law, without regard to conflict of law principles.


(H)
Amendments and Termination



(i) This Policy may be amended or terminated at any time by the Compensation
Committee; provided however, that no such amendment or termination may adversely
affect any Executive without the Executive’s prior written consent unless the
Company provides 12 months’ written notice of such amendment or termination to
any adversely affected Executive.


(ii) Notwithstanding the foregoing, this Policy may not be terminated or amended
in any manner prior to the fifth business day following the second anniversary
of the Change of Control without the prior written consent of the applicable
Executive potentially affected thereby.


(I)
Code Section 162(m)



Notwithstanding anything contrary in this Policy, to the extent any benefit
covered under this Policy is intended to be exempt from the application of Code
Section 162(m) as “performance based compensation” (as defined in 162(m) and the
regulations thereunder), then such performance-based compensation shall only be
paid to the Executive in accordance with Code Section 162(m).




Executive Severance/Change of Control Policy    
March 4, 2019


10

--------------------------------------------------------------------------------






(J)
Effective Date



The Policy, in the form effective as of March 4, 2019, supersedes all prior
understandings, agreements or representations, written or oral, with respect to
the subject matter herein, including without limitation the TriMas Corporation
Executive Severance/Change of Control Policy effective as of August 21, 2013.


9. Certain Definitions.


For purposes of this Policy, the following terms shall have the respective
meanings set forth below:


(A)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.



(B)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time.



(C)
“Cause” shall mean:



(i) Executive’s conviction of or plea of guilty or nolo contendere to a crime
constituting a felony under the laws of the United States or any jurisdiction in
which the Company conducts business;


(ii) Executive’s willful failure or refusal to perform his or her duties to the
Company and failure to cure such breach within 30 days following written notice
thereof from the Company;


(iii) Executive’s willful failure or refusal to follow directions of the Board
(or direct reporting executive) and failure to cure such breach within 30 days
following written notice thereof from the Board; or


(iv) Executive’s breach of fiduciary duty to the Company for personal profit.
Any failure by the Company or a Subsidiary to notify an Executive after the
first occurrence of an event constituting Cause shall not preclude any
subsequent occurrence of such event (or similar event) from constituting Cause.


Notwithstanding the foregoing, no termination of Executive’s employment shall
qualify as a termination for Cause unless (x) the Company notifies Executive in
writing of the Company’s intention to terminate Executive’s employment for Cause
within 90 days following the initial existence of such occurrence or event, (y)
Executive fails to cure such occurrence or event within 30 days after receipt of
such notice from the Company and (z) the Company terminates Executive’s
employment within 45 days after the expiration of Executive’s cure period in
subsection (y).


(D)
A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:



(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned




Executive Severance/Change of Control Policy    
March 4, 2019


11

--------------------------------------------------------------------------------




by such Person any securities acquired directly from the Company or its
Affiliates) representing 35% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (a) of
paragraph (iii) below;


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Company’s Board: individuals who, on
the date hereof, constitute the Company’s Board and any new director (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Company’s Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended (the “Incumbent Board”); provided,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened election contest (an “Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Company Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest;


(iii) there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Company with or into any other entity, or a similar event
or series of such events, other than (a) any such event or series of events
which results in (1) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 51% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
and (2) the individuals who comprise the Board immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (b) any such event or series of events effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities; or


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or




Executive Severance/Change of Control Policy    
March 4, 2019


12

--------------------------------------------------------------------------------




disposition is a sale or disposition by the Company of all or substantially all
of its assets if the consummation of the sale or disposition is contingent upon
approval by the Company’s stockholders unless the Board expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (a) at least 51% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (b)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board immediately prior
thereto.


Notwithstanding the foregoing, (a) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (b) if
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, a “Change of Control” shall be deemed to have occurred only if the
transaction or event qualifies as a Section 409A Change of Control.


(E)
“COC Multiplier” means the multiplier set forth on Exhibit A that applies to the
Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 2 of this Policy.



(F)
“COC Period” means the number of months set forth on Exhibit A that applies to
the Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 2 of this Policy.



(G)
“Disability” means (i) the Executive is unable to engage in any substantial
activity due to medically determinable physical or medical impairment expected
to result in death or to last for a continuous period of not less than 12
months, or (ii) if due to any medically determinable physical or mental
impairment expected to result in death or last for a continuous period not less
than 12 months, Executive has received income replacement benefits for a period
of not less than three months under a accident and health plan sponsored by the
Company.



(H)
“Good Reason” shall mean:



(i)     A material and permanent diminution in Executive’s duties or
responsibilities;


(ii)     A material reduction in the aggregate value of base salary and bonus
opportunity provided to Executive by the Corporation; or


(iii) A permanent reassignment of Executive to another primary office more than
50 miles from current office location.






Executive Severance/Change of Control Policy    
March 4, 2019


13

--------------------------------------------------------------------------------




Executive must notify the Corporation of Executive’s intention to invoke
termination for Good Reason within 90 days after Executive has knowledge of such
event and provide the Corporation 30 days’ opportunity for cure, or such event
shall not constitute Good Reason. Executive may not invoke termination for Good
Reason if Cause exists at the time of such termination.


(I)
“Non-COC Multiplier” means the multiplier set forth on Exhibit A that applies to
the Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 1 of this Policy.



(J)
“Non-COC Period” means the number of months set forth on Exhibit A that applies
to the Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 1 of this Policy.



(K)
“Non-Compete Term” shall mean (i) the Non-COC Period if the Executive is
terminated in a manner that gives rise to severance benefits under Section 1,
(ii) the COC Period if the Executive is terminated in a manner that gives rise
to severance benefits under Section 2 and (iii) 24 months following the
termination of Executive’s employment with the Company if the Executive’s
employment has terminated in any other manner.



(L)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same propositions as their ownership of stock of the Company.



(M)
A “Qualifying Termination” shall be defined for purposes of this Policy as a
termination of Executive’s employment with the Company for any reason other
than:



(i) Death;


(ii) Disability (as defined in this Policy);


(iii) Cause (as defined in this Policy); or


(iv) A termination by Executive without Good Reason (as defined in this Policy).


(N)
A “Section 409A Change of Control” means a “change in the ownership of the
corporation,” a “change in effective control of the corporation” or a “change in
the ownership of a substantial portion of the assets of the corporation,” within
the meaning of Section 409A(a)(2)(A)(v) of the Code.







Executive Severance/Change of Control Policy    
March 4, 2019


14

--------------------------------------------------------------------------------






APPENDIX A
APPLICATION OF GOLDEN PARACHUTE LIMITATIONS


1.    Cap on Payments.


(a)
General Rules. The Code may place significant tax burdens on Executive and the
Company if the total payments made to Executive due to a Change of Control
exceed prescribed limits. In order to avoid this excise tax and the related
adverse tax consequences for the Company, by continuing Executive’s employment
with the Company after the effective date of this Policy, Executive will be
agreeing that the present value of Executive’s Total Payments will not exceed an
amount equal to Executive’s Cap.

(b)
Special Definitions. For purposes of this Section, the following specialized
terms will have the following meanings:



(1)
“Base Period Income”. “Base Period Income” is an amount equal to Executive’s
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations adopted thereunder.
Generally, Executive’s “annualized includable compensation” is the average of
Executive’s annual taxable income from the Company for the “base period,” which
is the five calendar years prior to the year in which the Change of Control
occurs. These concepts are complicated and technical and all of the rules set
forth in the applicable regulations apply for purposes of this Agreement.



(2)
“Cap” or “280G Cap”. “Cap” or “280G Cap” shall mean an amount equal to 2.99
times Executive’s “Base Period Income.” This is the maximum amount which
Executive may receive without becoming subject to the excise tax imposed by
Section 4999 of the Code or which the Company may pay without loss of deduction
under Section 280G of the Code.



(3)
“Total Payments”. The “Total Payments” include any “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Policy or otherwise, to or for
Executive’s benefit, the receipt of which is contingent on a Change of Control
and to which Section 280G of the Code applies.



(c)
Calculating the Cap and Adjusting Payments. If the Company believes that these
rules will result in a reduction of the payments to which Executive is entitled
under this Agreement, it will so notify Executive as soon as possible. The
Company will then, at its expense, retain a “Consultant” (which shall be a law
firm, a certified public accounting firm, and/or a firm of recognized executive
compensation consultants) to provide an opinion or opinions concerning whether
Executive’s Total Payments exceed the limit discussed above. The Company will
select the Consultant. At a minimum, the opinions required by this Section must
set forth the amount of Executive’s Base Period Income, the present value of the
Total Payments and the amount and present value of any excess parachute
payments. If the opinions state that there would be an excess parachute payment,
Executive’s payments under this Policy will be reduced to the Cap. In the case
of a reduction in the Total Payments, the Total Payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under



15

--------------------------------------------------------------------------------





Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation. If the Consultant selected to provide the opinions
referred to above so requests in connection with the opinion required by this
Section, a firm of recognized executive compensation consultants selected by the
Company shall provide an opinion, upon which such Consultant may rely, as to the
reasonableness of any item of compensation as reasonable compensation for
services rendered before or after the Change of Control. The Company will make
payments to Executive, at the times stated above, in the maximum amount that it
believes, in its discretion, may be paid without exceeding the Cap. If it is
ultimately determined, pursuant to the opinion referred to above or by the
Internal Revenue Service, that a greater payment should have been made to
Executive, the Company shall pay Executive the amount of the deficiency,
together with interest thereon from the date such amount should have been paid
to the date of such payment, at the rate used to determine the present value of
the Total Payments, so that Executive will have received or be entitled to
receive the maximum amount to which Executive is entitled under this Agreement.
Payment of any deficiency and interest determined under this Section 1(c) shall
be made by the last day of the calendar year in which is received either the
opinions called for above or the Internal Revenue Service determination that a
deficiency exists.


(d)
Effect of Repeal. In the event that the provisions of Sections 280G and 4999 of
the Code are repealed without succession, this Section shall be of no further
force or effect.





16

--------------------------------------------------------------------------------





APPENDIX B
ERISA ATTACHMENT TO TRIMAS CORPORATION
EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY


The TriMas Corporation Executive Severance/Change of Control Policy to which
this Appendix B is attached (the “Policy”) is intended to constitute an unfunded
plan maintained primarily for the purpose of providing benefits for a select
group of management or highly compensated employees under Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). Notwithstanding any contrary provisions in the Policy, the
Policy is subject to the provisions set forth below.
1.    Plan Administrator and Named Fiduciary. The Plan Administrator and Named
Fiduciary of the Plan for purposes of ERISA shall be TriMas Corporation, or any
successor thereto. The address of the Plan Administrator is 38505 Woodward
Avenue, Suite 200, Bloomfield Hills, MI 48304. The Plan Administrator shall have
absolute discretion to administer the Plan, including but not limited to
questions of construction, interpretation and eligibility under the Plan.
2.    Claims Procedure. Claims for benefits under the Policy shall be processed
in accordance with the TriMas Corporation Alternative Dispute Resolution Policy
(the “ADR Policy”), subject, however, to the modifications described below.
(a)    Mediation. If an Executive is unable to resolve a dispute over benefits
under the Policy through internal human resource channels, he or she must
request mediation of the dispute. The decision of the mediator shall be
delivered to the Executive electronically or by mail within 90 days after the
Executive’s request for mediation, unless circumstances require an extension.
The need for an extension shall be communicated to the Executive before the
expiration of the initial 90 day period. The extension may not exceed 90 days.
If the mediator denies the Executive’s claim for benefits, the mediator shall
provide, in written or electronic form, a notice of a claim denial, which sets
forth:
(1)
the specific reasons for the denial;

(2)
reference to specific provisions of the Policy upon which the denial is based;

(3)
a description of any additional material or information necessary for the
Executive to perfect his or her claim, along with an explanation of why such
material or information is necessary; and

(4)
an explanation of claim review procedures under the Policy and the time limits
applicable to such procedures.

Any such claim denial notice shall be written in a manner that may be understood
without legal or actuarial counsel.
(b)    Arbitration.
(1)
An Executive whose claim for benefits has been wholly or partially denied by the
mediator may request arbitration of such denial. The request for arbitration
must be in written or electronic form, and delivered to the Plan Administrator
within 60 days following the denial of the claim by the mediator.

The request should set forth the reasons why the Executive believes the denial
of his or her claim is incorrect. The Executive shall be entitled to submit such
issues,


17

--------------------------------------------------------------------------------





comments, documents, or records as the Executive shall consider relevant to a
determination of the claim, without regard to whether such information was
submitted to or considered by the mediator. Prior to submitting such request,
the Executive shall be provided, upon request and free of charge, reasonable
access to, and copies of, such documents, records, and other information that
are relevant to the claim.
(2)
The Executive may, at all stages of review, be represented by counsel, legal or
otherwise, of his or her choice, provided that the fees and expenses of the
Executive’s counsel shall be borne by the Executive.

(3)
The Plan Administrator’s decision with respect to any such review shall be
delivered electronically or in writing to the Executive no later than 60 days
following receipt by the Plan Administrator of the Executive’s request, unless
special circumstances, such as the need to hold a hearing, require an extension
of time for processing. If an extension is needed, the Plan Administrator shall,
before the end of the initial review period, give the Executive written notice
of the special circumstances requiring the extension and the date by which he or
she expects a decision will be rendered. In any event, the Plan Administrator
must provide the Executive with written or electronic notification of the
decision on review no later than 120 days after receipt of the Executive’s
request.

In the case of an adverse benefit determination by the arbitrator, the
notification shall set forth the information described in Section (a)(1) and (2)
above, a statement that the Executive is entitled to receive, upon request and
at no charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim, a description of any voluntary appeal
procedure offered by the Policy, and the Executive’s right to obtain information
about the appeals procedure.


(c)    Time Limits Affecting Jurisdiction. The Plan Administrator shall not
entertain a claim or a request for review unless it is filed timely in the
manner specified by subsection (a) or (b) above, as applicable, which is a
condition precedent to obtaining review by the Plan Administrator. The period of
time within which the benefit determination, or an appeal of a benefit
determination, is required to be made shall begin at the time the claim or
appeal is filed and without regard to whether all the information necessary to
make a determination accompanies the filing. If the period of review is extended
because of the Executive’s failure to submit all necessary information, the
period for making the determination shall be tolled from the date the notice of
extension is sent to the Executive to the date on which the Executive responds
to the request.
(d)    TriMas Alternative Dispute Resolution Policy Process. An arbitrator
selected pursuant to the ADR Policy, as modified above, shall not have
jurisdiction or authority to change, add to or subtract from any of the
provisions of the Policy. The arbitrator’s sole authority shall be to interpret
or apply the provisions of the Policy, and the arbitrator shall have the power
to compel attendance of witnesses at the hearing. The arbitrator shall be
appointed upon mutual agreement of the Corporation and the Executive pursuant to
the arbitration rules referenced above. Once an Executive commences arbitration
proceedings, the Executive shall not be permitted to terminate the arbitration
proceedings without the express written consent of the Corporation. Any court
having jurisdiction may enter a judgment based upon such arbitration. All
decisions of the arbitrator shall be final and binding on the Executive and the
Corporation without appeal to any court. The costs of the arbitration shall be
split equally between the parties.
3.    Non-alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge
collateralization, or attachment of any benefits under the Policy shall be valid
or recognized by the Corporation.


18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has adopted this TriMas Corporation Executive
Severance/Change of Control Policy, effective as of March 4, 2019.


TRIMAS CORPORATION
                    
By:


Its:




19

--------------------------------------------------------------------------------





Exhibit A
Tier Level




Tier I Participants
Tier II Participants
 



















Participation Tier
Non-COC Multiplier
Non-COC Period
COC Multiplier
COC Period
I
1
12 months
2.5
30 months
II
1
12 months
1
12 months



20